DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,434,172 (hereinafter Nowak).
Regarding claim 1, Nowak discloses a sanitary installation comprising a sanitary object in the form of a WC (20) and a flushing apparatus (10) which can be actuated by means of a control device (65) with at least one assigned sensor device (30) for automatic flushing as a function of at least one sensor information item, wherein the control device is configured to determine the position of a user or of a body part of the user relative to the WC over time on the basis of the sensor information and to actuate the flushing process with a variable quantity of flushing water as a function of the position progression plotted over time (col. 1, ln. 36 – 42).
Regarding claim 2, Nowak discloses the WC can be flushed with at least two quantities of flushing water which are defined but of different magnitudes or with a quantity of flushing water which can be adjusted as desired between a minimum quantity and a maximum quantity of flushing water (col. 2, ln. 29 – 36).
Regarding claim 3, Nowak discloses wherein the control device is configured to compare the position information determined over time with use-specific reference information (col. 2, ln. 21 – 39).
Regarding claim 4, Nowak discloses wherein at least one position-fixed distance sensor (30) is provided as the sensor device, by means of which distance sensor the distance from the user or the body part can be determined as sensor information, and which distance sensor communicates with the control device (col. 2, ln. 8 – 13).
Regarding claim 5, Nowak discloses wherein the sensor device (30) as distance sensor, is arranged to the side of, behind or above the WC (fig. 1).
Regarding claim 7, Nowak discloses wherein the sensor device as a distance sensor (30), is an infrared sensor (col. 1, ln. 64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak in view of US Patent 6,250,601 (hereinafter Kolar).
Regarding claim 6, Nowak fails to show wherein the sensor device as a distance sensor, is arranged on a rear wall near to the WC, a manual flush activation device which is arranged on the rear wall, or a ceiling. Attention is turned to Kolar which shows locating a distance sensor in a variety of locations including a rear wall near a water closet (fig. 10c). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate the distance sensor of Nowak at any reasonable location in the bathroom, and to 
Regarding claim 10, Nowak fails to show wherein the automatic flushing can be disabled when a position progression which is atypical of use of the WC is sensed by the control device. Attention is again turned to Kolar which shows disabling a flushing sequence when it is determined that a position progression which is atypical of toilet use such as a child’s head being stuck to prevent drowning of the user (col. 21, ln. 11 – 18). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the system of Nowak to have the automatic flushing be disabled when a position progression which is atypical of use of the WC is sensed by the control device to prevent unwanted harm to a user such as potential drowning as evidenced by the teachings of Kolar mentioned above.
Claims 8 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak in view of US Patent 9,170,720 (hereinafter Plate).
Regarding claim 8, Nowak shows the sensor is arranged on the WC itself but fails to show it is a capacitive sensor. Attention is turned to Plate which shows that infrared sensors and capacitive sensors are functional equivalents for proximity sensing (col. 13, ln. 33 – 35). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a suitable proximity sensor type such as a capacitive sensor 
Regarding claim 9, Nowak fails to show wherein a WC-mounted bidet wash device is provided which can be controlled by means of the control device or a further control device and can be actuated by the user by activating an activation element, wherein the quantity of flushing water is controlled by taking into account the basic operation, the type of operation or duration of operation of the bidet wash device. Attention is again turned to Plate which shows a bidet system activatable by detection of a control device (col. 17, ln. 23 – 52). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a WC-mounted bidet wash device is provided which can be controlled by means of the control device or a further control device and can be actuated by the user by activating an activation element to allow a user better cleaning functions with a user controlled bidet as evidenced by the teachings of Plate mentioned above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2011/0197350 is directed to the state of the art of automatic flushing systems that detect a user’s hand to determine a period of time to initiate a short or long flush.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754